DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
As per claims 1-20, the prior art of record fails to teach or adequately suggest the claimed combination of features and or limitations as claimed. Specifically, the highlighted features, in combination with the other claimed features and or limitations, were not adequately represented in the prior art of record and therefore form the basis for the indication of allowable subject matter with respect to the instant claims and the prior art of record.

With respect to claims 1-20, specifically with respect to independent claim 1, the prior art of record fails to teach or adequately suggest a method of correcting turbine underperformance, the method comprising:

accessing monitored operational data for the turbine;

calculating a power production curve using at least a portion of the monitored operational data;

predicting a baseline power production curve based on expected performance of the turbine;

detecting a first set of changes between at least the portion of the monitored operational data and the baseline power production curve;
generating one or more monitored operability curves from the at least a portion of the monitored operational data, each of the one or more monitored operability curves describing a relationship between monitored values for paired operational variables;

generating one or more baseline operability curves for the turbine, each of the one or more baseline operability curves describing an expected relationship between the paired operational variables; 

detecting a set of changes between the one or more monitored operability curves and a corresponding one of the one or more baseline operability curves;

comparing one or more of the set of changes to a respective predetermined metric for each of the paired operational variables; and

based on a determination that one or more members of the set of changes is in excess of the respective predetermined metric, providing feedback to a turbine control system identifying at least one of the paired operational variables that corresponds to the member of the set of changes in excess of the predetermined metric.

	The highlighted features, from above, with respect to independent claim 1, also serve to distinguish the pending independent claims 8 and 15 from the prior art of record.

	The closest art of record appears to be:

	Gregg et al., U.S. Patent No. 10,393, 093 which discloses a method and system for assessing performance impact of wind turbine upgrades;

	NIELSEN, U.S. Patent Application Publication No. 2019/0277257 which discloses a system and method for improving annual energy production of wind turbine sites;

	KNUDSEN et al., U.S. Patent Application Publication No. 2018/0335019 which discloses a system and method for monitoring and assessing power performance changes of a wind turbine;



	LI et al., U.S. Patent Application Publication No. 2017/0268484 which discloses a method and system for controlling wind alignment of a wind turbine generator system;

	Tyber et al., U.S. Patent Application Publication No. 2016/0084224 which discloses a system and method for optimizing wind turbine farm performance;

	Qiao et al., U.S. Patent Application Publication No. 2016/0033580 which discloses a system and method for detecting faults in turbine generators;

	Park et al., U.S. Patent Application Publication No. 2015/0198144 which discloses a method of automatically calculating power curve limit for power curve monitoring of a wind turbine;

	Qian et al., U.S. Patent No. 11,119,131 which discloses a method for estimating optimal efficiency point parameters and performance curve in a power generation mode of a turbine; and

	Gates, U.S. Patent No. 9,035,479 which discloses a turbine controller for optimizing economic present value of the wind turbine.

	Although all of the reference, in way or another, mentioned or referenced the utilization of power curves, none of the references specifically described the explicitly claimed highlighted features, in combination with the other claimed features and or limitations as claimed, with respect to at least the pending independent claims, and once again, the highlighted features, as discussed above, form the basis for the indication of allowable subject matter with respect to at least claims 1, 8 and 15.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684. The examiner can normally be reached M-F 8:30 - 4:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RDH/